 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ALEMAYEHU JIMMA,
                                                                NO. C18-0771RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER GRANTING IN PART
                                                                PLAINTIFF’S MOTION FOR AN
11
      CITY OF SEATTLE POLICE                                    EXTENSION OF TIME IN WHICH
      DEPARTMENT,                                               TO APPEAL
12
                           Defendant.
13

14

15          This matter comes before the Court on plaintiff’s “Motion for extension.” Dkt. # 39. On
16
     November 1, 2019, the Court dismissed plaintiff’s claims and entered judgment in this matter.
17
     Dkt. # 37 and Dkt. # 38. The order and judgment were promptly mailed to plaintiff at the address
18
     in the docket. See Clerk’s notes to Dkt. # 37 and Dkt. # 38. Plaintiff alleges that he “was not
19

20   served” and discovered that his case had been dismissed on November 30, 2019, when he

21   performed an internet search. Dkt. # 39 at 1. On December 2, 2019, plaintiff filed this motion for
22   a thirty-day extension of time in which to file a notice of appeal.
23
            Pursuant the Federal Rules of Appellate Procedure, the district court has discretion to
24
     extend the time to appeal if the moving party shows excusable neglect or good cause. Fed. R.
25
     App. P. 4(a)(5)(A)(ii). Although the record contains reason to doubt plaintiff’s unsworn
26

27   ORDER GRANTING IN PART PLAINTIFF’S
     MOTION FOR AN EXTENSION OF TIME
28   IN WHICH TO APPEAL - 1
 1   assertion that he did not receive the copies of the order and judgment that were mailed to him on
 2   November 1, 2019, defendant has not opposed the motion, and the Court takes at face value
 3
     plaintiff’s representation. The length of the extension of time is limited by Fed. R. App. P.
 4
     4(a)(5)(C), however, and may not exceed thirty days from the date the original appeal period
 5

 6   expired or fourteen days from the date of this order, whichever is later.

 7

 8          For all of the foregoing reasons, plaintiff’s motion for an extension of time (Dkt. # 39) is
 9
     GRANTED in part. The time in which to file a notice of appeal in the above-captioned matter is
10
     hereby extended to January 2, 2020.
11

12

13
            Dated this 18th day of December, 2019.
14

15
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27   ORDER GRANTING IN PART PLAINTIFF’S
     MOTION FOR AN EXTENSION OF TIME
28   IN WHICH TO APPEAL - 2
